[PIONEER PIPE, INC. LETTERHEAD] September 30, 2010 David Mead, CEO Peoples Bancorp, Inc. 138 Putnam Street Marietta, OH 45750 Dear Mr. Mead: It is my intention to retire from the Peoples Bancorp Board, effective October 15, 2010. This retirement is tendered not as a result of any conflicts with the Company, Board or Executive Management, but rather as a result of increased activity in my business ventures. I have enjoyed my 17 years as a Peoples Bank Director and appreciate the opportunity to have served on the Board. Sincerely yours, /s/ DAVE M. ARCHER Dave M. Archer President & CEO Pioneer Pipe, Inc.
